, _..
                                       Au-        11. -e--.            Y
PRICE     DANIEL
*wrol?-    (Immza*l.
                                         ~...         ,

                                     Bovember 8;1951
                                 ..~ .                             ?
            Eon. W. L;'Powell                   Opinion
                                                      ,,Ro. V-1338
                                                            ,~.    _,:
            countp ~Allditoi-
                           ~-
            Jim Wells County                    Rer       Obligation 'ofone &bunts
            Alice, Texas                                  EO~kha‘rki ifitheisalary of
                                                          a 'secretarJi fw'the dis-
                                                          t?iht attorneg~when the
                                                          threeother 'counties in
                                                          the- ju?li%ial'~dititrlbt tive
           Dear        Sir:                               undertaken their shares.
                              Your request for an opinion reads as follows:
                            "The'C'omi'ssi~hersCourt of Jim Wells
                       County; Texas has requested this office to
                       ask for 'an opinion from your department on
                       the following:
                            'Is Jim Wells County automatically
                       bound to pay its pro-rata share of the
                       salary of the Secretar'yto the District
                       Attorney when said sd.aQ has beGnap-
                       proved by the combined majority of~the
                       comniissioners'courtscamprising his Judl-
                       cial district.'
                               'The 'facts surrounding this request
                       are    as follows:
                                      ,.
                            "In July of this year, Jim Wells
                       County received a'request~from the dls-
                       trict attorney for ap$n%val of its'pro-
                       rata share of the salary~of his steno-"
                       grapher which had been'authorized by an
                       act of the last legislature. The'budget
                       for 1952 was then being prepared~and the
                       request wasincorporated therein. Thb 1952
                       budget was adopted insSeptember and the
                       salary of the stenographer was authorized
                       to begin on January 1, 1952.
                                                ~~
                            "A request similar to the one sub-
                       mitted to Jim Wells County was also sub-
                       mitted to the Commissioners Court of the
Hon. W. L. Pove1l.ipage 2 (v-1338)


     other tliree‘cdtitiSs^con&&sl&j’lils    ”
     Judlcial~dlatri~t~airdthese ~bther dourts
     authorlied the payment 'of'the salary
     to begin on September 1, 1951.
          "This office 'now has a letter from
     the District'Attorney~whiEh'expresses
     the opinion that, inasmuch as the salary
     has been approved by three of the four
     counties comprislng’his Judicial dis;.
     trict, 'JimWells- Courjty~lsautomatical-
     ly bound by the actionof the majority
     of'the ~tionnnissloners
                           courts and should
     be@   paying its pro+ata, share of the
     salary on September 1, 1951 rather than
     on January 1, 1952."
          The 79th~Judicial District~is composed of'
the counties of Starr, Brooks, Duval, and Jim Wells.
Art. 199 (79).,V.C.S.
          Senate Bill 212;Acts 52nd Leg., RrS. 1951,
Ch. 355, p. 517 (codified as Article 326-K-19.
                                             . V.C.S.)
provides:
          "Section 1. Any dis'trictattorney
     In the State of Texas in a judicial dis-
     trict containing two (2)~or more 'counties
     is authorized ~to~employ a stenographer nor
     clerk who~~shallreceive 'a'salarynotto
     exceed Twenty-four Hundred ($2,400.00)
     Dollars per annum, to~be fixed by the dls-
     trlct attorney and approved by the co%
     bined majority of the Commissioners Courts
     of the counties '6omposinghis judicial
     district. The salary of such stenographer
     or clerk provided for in this Act shall
     be paid monthly by the Commissioners -Court
     of each county compos%ng thenjudicial dis-
     trict, pro-rated apportionately to the
     ?opulatlon of the county."
         chit was held inAttorney General's Opinion
V-1314 (1951) that it was mandatory~that a stenograph-
er or clerk employed by B dSstrFct attorney under'the
provisions of Senate Bill,212 be p&&d a'reasonable
salary not to exceed $2400.00 per annum.
Hon. W. L. Powell,   page   3   (V-1338)



          The prerequisites for payment of the sal-
ary of such stenographer'or clerk are that the Sal-,
ary be fixed by the district attorney and approved
by the "combined majority of the commissioners courts
of the counti'escOmposlng his Judicial District."
Since the salary has been fixed by the district at-~
torney of the 79th Judicial District and has been ap-
proved by the combined majority of the cormnissioners
courts of the Counties of Starr, Eirooks,Duval, and
Jim Wells, it is mandatory that such'salary 'be paid
monthly by the commissioners1 court of each county
composing the Judicial District pro-rated apportlon-
ately to the population of the county?   Under the
facts set out In your request, Jim Wells County is
required~to pay its pro-rata part of the salary from
September 1, 1951.
                            SUMMARY
           Under the provisions of Senate i3il.l.
     312, Acts 52nd Leg., R.S. 1951, ch. 355,
     p. ‘17, authorizing the district attorney
     Ln certain judicial districts to appoint
     a stenographer or clerk, it is mandetory
     that the salary which has been fixed by
     the district attorney ,?ndapproved by the
     combine? :lejority of the commissioners'
     courts be pa:d monthly bv the commission-
     ers' court of each county composing the
     judicial district, pro-rated according to
     the population of the county.

APPROVED:                             Yours very truly,

J. C. Davis                             ?RICE DANIEL
County Affairs Division               Attorney General

Everett Hutchinson
Executive Assistant
Charles D. Mathews
First Assistant                            Assistant

JR:mb